Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1 – 12 in the reply filed on December 20th, 2021 is acknowledged.   Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Clams 13 – 21 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what “one or more gums comprising Xanthan gum and Konjac gum” means.  Is only one of the gums needed or are both required?  For the purposes of this office action, the limitation will be taken to mean both Xanthan and Konjac gums are required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger (WO-2014110540-A1), in view of Zallie (US-4937091-A), Kent (EP-1364583-A2), Batz (US-5277926-A), and Cooling (“Cooling rates”).
Regarding claim 1, Holz-Schietinger teaches a method of making a non-dairy cheese from coconut milk [pg. 19, lines 13 – 14, 20 – 24].  A protein solution is admixed to the coconut milk [pg. 59, lines 14 – 16].  The protein solution is made of proteins isolated from plants [pg. 23, lines 8 – 9; pg. 26, lines 21 – 23].  In addition, sugars such as dextrose are added to the non-dairy milk [pg. 36, lines 8 – 11].  Sodium citrate can also be added [pg. 61, lines 4 – 10].  The coconut milk can be pasteurized [pg. 21, line 9].  Next, microbes are contacted with the coconut milk [pg. 33, lines 6 – 8].  These microbes include lactic acid bacteria [pg. 34, lines 10 – 11].  Xanthan and Konjac gums can also be added [pg. 73, lines 28 – 32].  Then, the fermented coconut milk and gums are heated up to >100°C [pg. 65, lines 7 – 11].  Oil is 
Holz-Schietinger does not teach the use of de-branched waxy starch, circulating the oil-coconut milk mixture through an inline high shear mixer, packaging of the mixture or the order of steps.
Holz-Schietinger teaches that there is no casein present in the non-dairy [pg. 61, line 1 – 4].  Zallie teaches replacing 100% of the caseinate of a cheese with de-branched waxy starch [Col 3, lines 31 – 33].  This starch provides the texture, thermoreversibility, and emulsification of caseinate in imitation cheese [Col 3, lines 15 – 17].  It would have been obvious to a person having ordinary skill in the art to add the de-branched waxy starch of Zallie to the composition of Holz-Schietinger so as to provide the traits of caseinate to a non-dairy cheese.
Holz-Schietinger does not teach the mixing and droplet size of the oil and non-dairy milk.  Kent teaches the creation of an emulsion with a droplet size of 0.1 – 0.8µm, where the emulsion is made through high shear mixing [0001].  It would have been obvious to utilize any type of high shear mixer, including inline.  This method can be used for dairy products with at least 4 wt% fat including cheese, resulting in a firmer product [0001].  It would have been obvious to include the creation of an emulsion via high shear mixing of Kent to the procedure of Holz-Schietinger to create a firmer coconut milk/oil product.
Holz-Schietinger does not teach removing air from the product, packaging it, and storing it at ≤ 40°F.  Batz teaches cooling and deaerating a processed cheese product, packaging it, and storing it under refrigerator conditions [Col 6, lines 31 – 37].  It is understood that the refrigerator conditions of Batz, which would naturally include circulating refrigerated air, would result in cooling the product to 40°F or less.  It would have been obvious to add the packaging technique of Batz to the process of Holz-Schietinger as the process of Batz is a known method of packaging and storing cheese.

While the order of steps between the prior art and the claim is not the same, the courts have determined that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Claim 2 – 5, 8, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz.
Regarding claim 2 – 4, 8, and 10, Holz-Schietinger teaches a method of making a non-dairy cheese from a non-dairy milk, including coconut milk [pg. 19, lines 13 – 14, 20 – 24].  Microbes are contacted with the coconut milk [pg. 33, lines 6 – 8].  These microbes include lactic acid bacteria such as Lactobacillus, Leuconostoc, Pediococcus, Lactococcus, or Streptococcus [pg. 34, lines 10 – 11].  Gums, including Xanthan and Konjac gums can also be added [pg. 73, lines 28 – 32].  Starch is also included [pg. 36, line 10 – pg. 37, line 7].  Then, the fermented coconut milk and gums are heated up to >100°C [pg. 65, lines 7 – 11].  Oil is then added, which can include palm oil [pg. 26, lines 10 – 19].  The melting temperature of palm oil being 90° - 102°F is a natural property of the palm oil.  The temperature the fermented coconut milk and dry ingredients is heated to is obvious over Holz-Schietinger.
Holz-Schietinger does not teach circulating the oil/non-dairy milk mixture through an inline high shear mixer, packaging of the mixture, or the order of steps.
Holz-Schietinger does not teach the mixing and droplet size of the oil and non-dairy milk.  Kent teaches the creation of an emulsion with a droplet size of 0.1 – 0.8µm, where the emulsion is made 
Holz-Schietinger does not teach removing air from the product, packaging it, and storing it at ≤ 40°F.  Batz teaches cooling and deaerating a processed cheese product, packaging it, and storing it under refrigerator conditions [Col 6, lines 31 – 37].  It is understood that the refrigerator conditions of Batz, which would naturally include circulating refrigerated air, would result in cooling the product to 40°F or less.  It would have been obvious to add the packaging technique of Batz to the process of Holz-Schietinger as the process of Batz is a known method of packaging and storing cheese.
While the order of steps between the prior art and the claims is not the same, the courts have determined that the selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).
Regarding claim 5, Holz-Schietinger teaches using bacteria to create a desired flavor profile [pg. 33, lines 4 – 11].  In particular, lactic acid bacteria may be used [pg. 34, lines 17 – 20].   Sugars are also used to flavor non-dairy cheese [pg. 26, lines 4 – 6].  Specific combinations of bacteria and sugars  can lead to the product of  Cheddar, Mozzarella, and Jack cheeses [pg. 43, lines 19 – 29].
Regarding claim 12, Holz-Schietinger teaches adding herbs and spices to the surface of the cheese replica [pg. 75, lines 1 – 3].  It would have been obvious to have added the herbs and spices before the de-aeration step as the selection of any order of performing steps is obvious without evidence to the contrary.  In re Burhans.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz, as applied to claim 2 above, and further in view of Cloe (“Inulin Vs. Psyllium”).
Regarding claim 6, Holz-Schietinger, Kent, and Batz teach a method of making a non-dairy cheese product with a non-dairy milk fermented with lactic acid bacteria, one or more gums and starches, heating and mixing steps and packaging.  Holz-Schietinger also teaches a protein solution being admixed to the non-dairy milk [pg. 59, lines 14 – 16].  The protein solution is made of proteins isolated from plants [pg. 23, lines 8 – 9; pg. 26, lines 21 – 23].  In addition, dextrose is added to the non-dairy milk [pg. 36, lines 8 – 11].  Sodium citrate can also be added [pg. 61, lines 4 – 10].  However, Holz-Schietinger, Kent, and Batz do not teach the use of soluble fiber and prebiotics in the non-dairy milk.
Cloe teaches that psyllium is a soluble fiber that improve digestive health [pg. 8, “Other Benefits”].  Cloe also teaches that inulin is a particularly effective prebiotic that is broken down and ingested by bacteria in the digestive system [pg. 2, ¶1].  It would have been obvious to a person having ordinary skill in the art to include the inulin and psyllium of Cloe in the cheese of Holz-Schietinger, Kent, and Batz so as to impart beneficial digestive health qualities on the cheese.  
The combination of dextrose, sodium citrate, soluble fibers, prebiotics, and plant-based protein as substrates for the lactic acid bacteria during fermentation is not taught by the prior art.  However, given the combination of prior art teaches the same ingredients as claimed, the ingredients would have been available as substrates as claimed.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz as applied to claim 2 above, and further in view of Doering (US-2161401-A).
Regarding claim 7, Holz-Schietinger, Kent, and Batz teach a method of making a non-dairy cheese.  However, they do not teach the use of legume flour in the non-dairy milk before fermentation.
Doering teaches the making of a cheese comprising legume flour in the form of soy flour [Col 3, lines 21 – 28].  Flour is used as part of a highly nutritious plasticizing composition [Col 2, lines 31 – 24].   .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz as applied to claim 2 above, and further in view of Cooling.
Regarding claim 9, Holz-Schietinger, Kent, and Batz teaches making a non-dairy cheese product including the cooling of the packaged non-dairy cheese product to 40°F with refrigerated air.  However, they do not teach separating layers of the product and allowing air to circulate between them.
Cooling teaches small surface areas results in small cooling rates [pg. 3, “Surface Area”, ¶4].  It is possible to increase the effective surface area by circulating air between the individual products so as to increase the cooling rate [pg. 4, ¶1].  It would have been obvious to a person having ordinary skill in the art to apply the circulation of air between products of Cooling with the method of Holz-Schietinger, Kent, and Batz so as to increase the rate of cooling of the product.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Holz-Schietinger, Kent, and Batz as applied to claim 2 above, and further in view of Zallie.
Regarding claim 11, Holz-Schietinger, Kent, and Batz teach a method of making a non-dairy cheese product.  However, they do not teach the starch being blended with the fermented non-dairy milk comprising a de-branched waxy starch prepared by enzymatic hydrolysis of α 1,6-D-glycosidic bonds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688. The examiner can normally be reached M-R 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 




Jeffrey D Benson
/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791